EXHIBIT 10.I

Form of Severance Agreement entered into between the Company and each of its
executive officers

[Date]

[Officer name]

[Address]

Dear [Name]:

On [date], you entered into a letter agreement (the “Agreement”) with Mentor
Graphics Corporation (the “Corporation”) regarding compensation and benefits
arrangements in connection with a Change in Control (as defined herein). You and
the Corporation now desire to make certain changes to the Agreement.
Accordingly, you and the Corporation have agreed to amend and restate the
Agreement as follows.

The Board of Directors (the “Board”) of the Corporation has determined that it
is in the best interests of the Corporation and its shareholders to assure that
the Corporation will continue to have your dedication and services
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Board believes it is imperative to diminish the distraction that you would
face by virtue of the personal uncertainties created by a pending or threatened
Change in Control and to encourage your full attention and dedication to the
Corporation currently and in the event of any threatened or pending Change in
Control. Further, the Board desires to provide you with compensation and
benefits arrangements upon a Change in Control which ensure that your
compensation and benefits expectations will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Corporation to enter into this
Agreement.

1. Term of Agreement. The terms of this Agreement shall become effective upon
the execution hereof by the Corporation and shall continue unless terminated by
written agreement between you and the Corporation; provided, that if a Change in
Control occurs, then the term of this Agreement shall continue in effect for a
period of not less than [twelve (12)][twenty-four (24)] months beyond the date
(the “Change in Control Date”) on which a Change in Control occurs. No benefits
shall be payable hereunder unless there has been a Change in Control.

2. Change in Control. A Change in Control shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

2.1 Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Corporation representing twenty percent (20%) or more of the
combined voting power of the Corporation’s then outstanding securities;

2.2 Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Corporation to effect a transaction described in Sections 2.1, 2.3 or
2.4) whose election by the Board or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Board;

2.3 Corporate Transactions. The effective date of a merger, consolidation or
share exchange involving the Corporation (a “Merger”), other than a Merger which
would result in the voting securities of the Corporation outstanding immediately
prior to such Merger continuing to represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than 51%
of the combined voting power of the voting securities of the surviving entity
outstanding immediately after such Merger and with the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity;

2.4 Liquidation. The approval by the shareholders of the Corporation of (a) a
plan or proposal for the liquidation or dissolution of the Corporation or
(b) the sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) by the Corporation of all or substantially all of the
Corporation’s assets; or

2.5 Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar or successor item on any similar or successor
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Corporation is then subject to such reporting requirement.

2.6 Certain Definitions. For purposes of this Section 2, the following terms
shall have the following meanings:

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Corporation,
(ii) any trustee or other fiduciary holding securities under an employee benefit



--------------------------------------------------------------------------------

plan of the Corporation and (iii) any corporation owned, directly or indirectly,
by the shareholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.

“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the shareholders of
the Corporation approving a Merger.

3. Termination Following a Change in Control.

3.1 General. You shall be entitled to the benefits provided in Section 4 upon
(a) the termination of your employment if your employment is terminated after
the Change in Control Date or (b) the Change in Control Date if your employment
is terminated after the date on which the shareholders of the Corporation
approve a transaction, the consummation of which would result in the occurrence
of a Change in Control (the “Approval Date”).

3.2 Definition of Disability. If, as a result of your incapacity due to physical
or mental illness, you shall have been absent from the full-time performance of
your duties with the Corporation for six (6) consecutive months, and within
thirty (30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability.”

3.3 Definition of Cause. Termination by the Corporation of your employment for
“Cause” shall mean termination (a) upon your willful and continued failure to
perform substantially your duties with the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after your issuance of a Notice of
Termination (as defined in Section 3.5) for Good Reason), after a written demand
for substantial performance is delivered to you by the Board which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, (b) upon your willful and continued failure
to follow and comply substantially with the specific and lawful directives of
the Board, as reasonably determined by the Board (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after your issuance of a Notice of Termination for
Good Reason), after a written demand for substantial performance is delivered to
you by the Board, which demand specifically identifies the manner in which the
Board believes that you have not substantially followed or complied with the
directives of the Board, (c) upon your willful commission of an act of fraud or
dishonesty resulting in material economic or financial injury to the
Corporation, or (d) upon your willful engagement in illegal conduct which is
materially and demonstrably injurious to the Corporation. For purposes of this
Section 3.3, no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith. Notwithstanding
the foregoing, you shall not be deemed terminated for Cause pursuant to Sections
3.3(a), (b), (c) or (d) hereof unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Board at a meeting of the
Board (after reasonable notice to you, an opportunity for you, together with
your counsel, to be heard before the Board and a reasonable opportunity to
cure), finding that in the Board’s good faith opinion you were guilty of conduct
set forth above in Section 3.3(a), (b), (c) or (d) and specifying the
particulars thereof in reasonable detail. In the event of a Change in Control
under Section 2.3 pursuant to which the Corporation is not the surviving entity,
then on and after the Change in Control Date all determinations and actions
required to be taken by the Board under this Section 3.3 shall be made or taken
by the board of directors of the surviving entity, or if the surviving entity is
a subsidiary, then by the board of directors of the ultimate parent corporation
of the surviving entity.

3.4 Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after the Approval Date of any of the
following circumstances unless, in the case of Sections 3.4(a), (f), (g), or
(h), such circumstances are fully corrected (provided such circumstances are
capable of correction) prior to the Date of Termination (as defined in
Section 3.6) specified in the Notice of Termination given in respect thereof:

(a) the assignment to you of any duties inconsistent with the position in the
Corporation that you held immediately prior to the Approval Date, if applicable,
or the Change in Control Date, a significant adverse alteration in the nature or
status of your responsibilities or the conditions of your employment from those
in effect immediately prior to the Approval Date, if applicable, or the Change
in Control Date, or any other action by the Corporation that results in a
material diminution in your position, authority, title, duties or
responsibilities;

(b) the Corporation’s reduction of your annual base salary as in effect on the
Approval Date, if applicable, or the Change in Control Date or as the same may
be increased from time to time;

(c) the relocation of the Corporation’s offices at which you are principally
employed immediately prior to the Approval Date, if applicable, or the Change in
Control Date (your “Principal Location”) to a location more than twenty-five
(25) miles from such location or the Corporation’s requiring you, without your
written consent, to be based anywhere other than your Principal Location, except
for required travel on the Corporation’s business to an extent substantially
consistent with your present business travel obligations;



--------------------------------------------------------------------------------

(d) the Corporation’s failure to pay to you any portion of your current
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Corporation within
seven (7) days of the date such compensation is due;

(e) the Corporation’s failure to continue in effect any material compensation or
benefit plan or practice in which you are eligible to participate in on the
Approval Date, if applicable, or the Change in Control Date (other than any
equity based plan), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
Corporation’s failure to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Approval Date, if
applicable, or the Change in Control Date;

(f) the Corporation’s failure to continue to provide you with benefits
substantially similar in the aggregate to those enjoyed by you under any of the
Corporation’s life insurance, medical, health and accident, disability, pension,
retirement, or other benefit plans or practices in which you and your eligible
family members were eligible to participate in on the Approval Date, if
applicable, or the Change in Control Date (other than any equity based plans),
the taking of any action by the Corporation which would directly or indirectly
materially reduce any of such benefits, or the failure by the Corporation to
provide you with the number of paid vacation days to which you are entitled on
the basis of years of service with the Corporation in accordance with the
Corporation’s normal vacation policy in effect on the Approval Date, if
applicable, or the Change in Control Date;

(g) the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

(h) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 3.6 hereof
(and, if applicable, the requirements of Section 3.3 hereof), which purported
termination shall not be effective for purposes of this Agreement.

Your right to terminate your employment pursuant to this Section 3.4 shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

3.5 Notice of Termination. Any purported termination of your employment by the
Corporation or by you (other than termination due to death which shall terminate
your employment automatically) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 7. “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.

3.6 Date of Termination, Etc. “Date of Termination” shall mean (a) if your
employment is terminated due to your death, the date of your death; (b) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (c) if your
employment is terminated pursuant to Section 3.3 or Section 3.4 or for any other
reason (other than death or Disability), the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination for Good Reason shall not be less than fifteen
(15) nor more than sixty (60) days from the date such Notice of Termination is
given). Notwithstanding anything to the contrary contained in this Section 3.6,
if within fifteen (15) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, or otherwise; provided, however, that (i) the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence; and (ii) in the event of your death
pending a dispute, and the resolution of such dispute is ultimately in your
favor, then the Date of Termination shall be the date specified in the Notice of
Termination.

4. Compensation Upon Termination. The benefits to which you are entitled upon
termination of your employment, subject to Section 3 and the other terms and
conditions of this Agreement, are:

4.1 Cause or Voluntary Termination. If your employment shall be terminated by
the Corporation for Cause or voluntarily terminated by you other than for Good
Reason, the Corporation shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan or
practice of the Corporation, and the Corporation shall have no further
obligations to you under this Agreement.



--------------------------------------------------------------------------------

4.2 Good Reason or Termination By Corporation Without Cause. If your employment
by the Corporation shall be terminated by you for Good Reason, or by the
Corporation other than for Cause, Disability or death, then you shall be
entitled to the benefits provided below:

(a) the Corporation shall pay to you your full base salary, when due, through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, at the time specified in Section 4.3, plus (i) that portion of your
targeted cash bonuses prorated through the Date of Termination, (ii) all accrued
but unused vacation time through the Date of Termination and (iii) all other
amounts to which you are entitled under any compensation plan or practice of the
Corporation at the time such payments are due;

(b) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Corporation shall pay as severance pay to you, at the
time specified in Section 4.3, a lump sum payment equal to the sum of the
following:

(1) [one and one-half (1.5)][three (3)] times your annual base salary as in
effect at the time the Notice of Termination is given or immediately prior to
the Change in Control Date (or the Approval Date if the Date of Termination is
prior to the Change in Control Date), whichever is greater; and

(2) [one and one-half (1.5)][three (3)] times your targeted annual bonus as in
effect at the time the Notice of Termination is given or immediately prior to
the Change in Control Date (or the Approval Date if the Date of Termination is
prior to the Change in Control Date), whichever is greater; and

(c) for a period of two (2) years following the Date of Termination, the
Corporation shall, at its sole expense as incurred, provide you with
outplacement services, the scope and provider of which shall be consistent with
your status at the Corporation on the Date of Termination;

(d) for a[n] [eighteen (18)][twenty-four (24)] month period after such
termination, the Corporation shall continue to provide you and your eligible
family members, based on the cost sharing arrangement between you and the
Corporation at the time the Notice of Termination is given, with medical and
dental health benefits and life and disability benefits at least equal to those
which would have been provided to you and them if your employment had not been
terminated or, if more favorable to you, as in effect generally at any time
thereafter; provided, however, that if you become re-employed with another
employer and are eligible to receive such benefits under another employer’s
plans, the Corporation’s obligations under this Section 4.2(d) shall be reduced
to the extent comparable benefits are actually received by you during the
[eighteen (18)][twenty-four (24)] month period following your termination, and
any such benefits actually received by you shall be reported to the Corporation.
In the event you are ineligible under the terms of such benefit plans or
programs to continue to be so covered, the Corporation shall provide you with
substantially equivalent coverage through other sources or will provide you with
a lump-sum payment in such amount that, after all taxes on that amount, shall be
equal to the cost to you of providing yourself such benefit coverage. At the
termination of the medical and dental benefits coverage under the second
preceding sentence, you, your spouse and your dependents shall be entitled to
continuation coverage pursuant to section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), sections 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, and under any other applicable law, to
the extent required by such laws, as if you had terminated employment with the
Corporation on the date such benefits coverage terminates. The lump-sum shall be
determined on a present value basis using the interest rate provided in section
1274(b)(2)(B) of the Code on the Date of Termination;

(e) the Corporation shall furnish you for six (6) years following the Date of
Termination (without reference to whether the term of this Agreement continues
in effect) with directors’ and officers’ liability insurance insuring you
against insurable events which occur or have occurred while you were a director
or officer of the Corporation, such insurance to have policy limits aggregating
not less than the amount in effect immediately prior to the Change in Control or
the Approval Date (whichever is more favorable to you), and otherwise to be in
substantially the same form and to contain substantially the same terms,
conditions and exceptions as the liability issuance policies provided for
officers and directors of the Corporation in force from time to time, provided,
however, that (i) such terms, conditions and exceptions shall not be, in the
aggregate, materially less favorable to you than those in effect on the date
hereof and (ii) if the aggregate annual premiums for such insurance at any time
during such period exceed two hundred percent (200%) of the per annum rate of
premium currently paid by the Corporation for such insurance, then the
Corporation shall provide the maximum coverage that will then be available at an
annual premium equal to two hundred percent (200%) of such rate;

(f) you shall be fully vested in your accrued benefits under all qualified or
nonqualified pension, profit sharing, deferred compensation or supplemental
plans maintained by the Corporation for your benefit, and the Corporation shall
provide you with additional fully vested benefits under all defined benefit and
cash balance plans in an amount equal to the benefits which you would have
accrued had you continued your employment with the Corporation until the second
anniversary of your Date of Termination; provided, however, that to the extent
that the acceleration of vesting or enhanced accrual of such benefits would
violate any applicable law or require the Corporation to accelerate the vesting
of the accrued benefits of all participants in such plan or plans or to provide
additional benefit accruals to such participants, the Corporation shall pay you
a lump-sum payment at the time specified in Section 4.3 in an amount equal to
the value of such benefits;

 



--------------------------------------------------------------------------------

(g) in the event you relocate during the period of [twelve (12)][twenty-four
(24)] months following the Date of Termination in order to begin new employment,
your costs (grossed up for taxes) of such relocation shall be provided by the
Corporation as if the Corporation had (i) hired you as of the date of this
Agreement and provided you with its “B+” relocation package or (ii) hired you on
the Date of Termination, whichever is greater; and (h) all unvested stock
options held by you on the Date of Termination shall immediately vest and become
exercisable in full and shall remain exercisable for the period specified in
such options, notwithstanding any vesting schedule or other provisions to the
contrary in the agreements or plans evidencing such options.

4.3 Timing of Payments under Sections 4.1 and 4.2. The payments provided for in
(a) Section 4.1 and (b) Sections 4.2(a), (b) and (f) shall be made not later
than the fifth day following the Date of Termination (or, if the Date of
Termination occurs after the Approval Date but before the Change in Control
Date, the fifth day following the Change in Control Date); provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Corporation shall pay to you on such day an estimate, as
determined in good faith by the Corporation, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in section 1274(b)(2)(B) of the Code) from the Date of
Termination as soon as the amount thereof can be determined but in no event
later than the thirtieth day after the Date of Termination or the Change in
Control Date, as applicable. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Corporation to you, payable on the fifth
day after demand by the Corporation (together with interest at the rate provided
in section 274(b)(2)(B) of the Code) from the date such payment was made by the
Corporation.

4.4 Death or Disability. If your employment by the Corporation shall be
terminated by reason of death or Disability, the Corporation shall continue
payment of your annual base salary, at the rate then in effect on the date of
such termination, for a period of one year.

4.5 No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise
nor, except as provided in Section 4.2(d), shall the amount of any payment or
benefit provided for in this Section 4 be reduced by any compensation earned by
you as the result of employment by another employer or self-employment, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Corporation, or otherwise.

5. Taxes. You shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
hereunder, including, without limitation, any excise tax imposed by Section 4999
of the Code; provided, however, that any payment or benefit received or to be
received by you in connection with a Change in Control or the termination of
your employment (whether payable pursuant to the terms of this Agreement
(“Contract Payments”) or any other plan, arrangements or agreement with the
Corporation or an affiliate (collectively with the Contract Payments, the “Total
Payments”)) that would constitute a “parachute payment” within the meaning of
Section 280G of the Code, shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code but only if, by reason of such reduction, the net after-tax benefit
received by you shall exceed the net after-tax benefit received by you if no
such reduction was made. For purposes of this Section 5, “net after-tax benefit”
shall mean (i) the Total Payments which you receive or are then entitled to
receive from the Corporation that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income and employment taxes payable by you with respect to the
foregoing calculated at the highest marginal income tax rate for each year in
which the foregoing shall be paid to you (based on the rate in effect for such
year as set forth in the Code as in effect at the time of the first payment of
the foregoing), less (iii) the amount of excise taxes imposed with respect to
the payments and benefits described in (i) above by Section 4999 of the Code.
The foregoing determination will be made by the Corporation’s independent
certified public accountants serving immediately prior to the Change in Control
(the “Accountants”). In the event that the Accountants are also serving as
accountant or auditor for the individual, group or entity effecting the Change
in Control you may appoint another nationally recognized public accounting firm
to make the determination required hereunder (which firm shall then be referred
to as the Accountants hereunder). All fees and expenses of the Accountants shall
be borne by the Corporation. You will direct the Accountants to submit their
determination and detailed supporting calculations to both you and the
Corporation within fifteen (15) days of receipt from you or the Corporation that
you have received or will receive the Total Payments. If the Accountants
determine that such reduction is required by this Section 5, you, in your sole
and absolute discretion, may determine which Total Payments shall be reduced to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code, and the Corporation shall pay such
reduced amount to you. You and the Corporation will each provide the Accountants
access to and copies of any books, records, and documents in the possession of
you or the Corporation, as the case may be, reasonably requested by the
Accountants, and otherwise cooperate with the Accountants in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 5.

6. Successors; Binding Agreement.

6.1 Successor to Assume Agreement. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
expressly assume and agree to perform this Agreement. Failure of the Corporation
to obtain such assumption and agreement prior to the Change in Control Date
shall be a breach of this Agreement and shall entitle you to terminate your



--------------------------------------------------------------------------------

employment and receive compensation from the Corporation in the same amount and
on the same terms to which you would be entitled hereunder if you terminate your
employment for Good Reason following the Approval Date or, if inapplicable, the
Change in Control Date, except that for purposes of implementing the foregoing,
the Change in Control Date shall be deemed the Date of Termination. Unless
expressly provided otherwise, “Corporation” as used herein shall mean the
Corporation as defined in this Agreement and any successor to its business
and/or assets as aforesaid.

6.2 Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder had you
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

7. Notice. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy; the day after it is sent, if sent for
next day delivery to a domestic address by recognized overnight delivery service
(e.g., FedEx); and upon receipt, if sent by certified or registered mail, return
receipt requested. All notices, requests, demands and other communications shall
be addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Corporation under Section 4 shall survive the expiration
of the term of this Agreement. The section headings contained in this Agreement
are for convenience only, and shall not affect the interpretation of this
Agreement.

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

11. Suits, Actions, Proceedings, Etc.

11.1 Compensation During Dispute, Etc. Your compensation during any
disagreement, dispute, controversy, claim, suit, action or proceeding
(collectively, a “Dispute”), arising out of or relating to this Agreement or the
interpretation of this Agreement shall be as follows: If there is a termination
followed by a Dispute as to whether you are entitled to the payments and other
benefits provided under this Agreement, then, during the period of that Dispute
the Corporation shall pay you fifty percent (50%) of the amount specified in
Sections 4.2(a) and 4.2(b) hereof, and the Corporation shall provide you with
the other benefits provided in Section 4.2 of this Agreement, if, but only if,
you agree in writing that if the Dispute is resolved against you, you shall
promptly refund to the Corporation all payments you receive under Sections
4.2(a) and 4.2(b) of this Agreement plus interest at the rate provided in
Section 1274(d) of the Code, compounded quarterly. If the Dispute is resolved in
your favor, promptly after resolution of the dispute the Corporation shall pay
you the sum that was withheld during the period of the Dispute plus interest at
the rate provided in Section 1274(d) of the Code, compounded quarterly.

11.2 Legal Fees. The Corporation shall pay to you all legal fees and expenses
incurred by you in connection with any Dispute arising out of or relating to
this Agreement or the interpretation thereof in which you are the prevailing
party (including, without limitation, all such fees and expenses, if any,
incurred in contesting or disputing any termination of your employment or in
seeking to obtain or enforce any right or benefit provided by this Agreement, or
in connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder).

11.3 Choice of Law; Arbitration. The internal laws of the State of Oregon,
United States of America, applicable to contracts entered into and wholly to be
performed in Oregon by Oregon residents, without reference to any principles
concerning conflicts of law, shall govern the validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties hereunder; provided, however, that this Section 11.3 and the parties’
rights



--------------------------------------------------------------------------------

under this Section 11.3 shall be governed by and construed in accordance with
the Federal Arbitration Act, 9 U.S.C. ss. 1 et. sec. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by the following procedures: Either party may send the other written
notice identifying the matter in dispute and involving the procedures of this
Section 11.3. Within fourteen (14) days after such written notice is given, one
or more principals of each party shall meet at a mutually agreeable location in
Portland, Oregon, for the purpose of determining whether they can resolve the
dispute themselves by written agreement, and, if not, whether they can agree
upon a third-party impartial arbitrator (the “Arbitrator”) to whom to submit the
matter in dispute for final and binding arbitration. If the parties fail to
resolve the dispute by written agreement or agree on the Arbitrator within such
twenty-one (21) day period, either party may make written application to the
Judicial Arbitration and Mediation Services (“JAMS”), 600 University Street,
Suite 1910, Seattle, Washington 98101, for the appointment of a single
Arbitrator to resolve the dispute by arbitration and at the request of JAMS, the
parties shall meet with JAMS at its offices or confer with JAMS by telephone
within ten (10) calendar days of such request to discuss the dispute and the
qualifications and experience which each party respectively believes the
Arbitrator should have; provided, however, the selection of the Arbitrator shall
be the exclusive decision of JAMS and shall be made within thirty (30) days of
the written application to JAMS. Within 30 days of the selection of the
Arbitrator, the parties shall meet in Portland, Oregon with such Arbitrator at a
place and time designated by the Arbitrator after consultation with the parties
and present their respective positions on the dispute. Each party shall have no
longer than one day to present its position, the entire proceedings before the
Arbitrator shall be on no more than three consecutive days, and the award shall
be made in writing no more than 30 days following the end of the proceeding.
Such award shall be a final and binding determination of the dispute and shall
be fully enforceable as an arbitration award in any court having jurisdiction
and venue over the parties. The prevailing party (as determined by the
Arbitrator) shall in addition be awarded by the Arbitrator such party’s own
attorneys’ fees and expenses in connection with such proceeding. The
non-prevailing party (as determined by the Arbitrator) shall pay the
Arbitrator’s fees and expenses.

12. Effect on Other Agreements. In the event that you are a party to any
employment agreement (“Employment Agreement”) with the Corporation, it is the
intention that this Agreement provide benefits which are not otherwise provided
by any Employment Agreement. Therefore, in the event that during the term of
this Agreement you are entitled to payment under both this Agreement and any
Employment Agreement, then you shall only receive the greater of the benefits
provided under either this Agreement or such Employment Agreement, but not both.
In the event you receive benefits under this Agreement, you waive all rights to
receive any benefits under such Employment Agreement, and vice versa.

13. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all other prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance agreements, is hereby terminated and canceled;
provided, however, that any Employment Agreement as amended by Section 12 hereof
shall remain in full force and effect and shall, pursuant to the terms and
conditions thereof, provide certain severance benefits to you upon certain
terminations of employment. Subject to Section 12 of this Agreement, any of your
rights hereunder shall be in addition to any rights you may otherwise have under
benefit plans or agreements of the Corporation to which you are a party or in
which you are a participant, including, but not limited to, any Corporation
sponsored employee benefit plans and stock options plans. Subject to Section 12
of this Agreement, provisions of this Agreement shall not in any way abrogate
your rights under such other plans and agreements.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter. A duly
authorized officer of the Corporation will sign this letter and a fully executed
copy will be returned to you, constituting our agreement on this subject. Unless
and until accepted in writing by the Corporation, this Agreement is deemed to be
neither executed nor effective.

Sincerely,

 

 

MENTOR GRAPHICS CORPORATION

 

By:

 

 

 

Its:

 

 

 

Agreed and Accepted,

this      day of             , 200  .

 

[Officer signature]

 